EXHIBIT Press Release Release Date:May 6, 2008 Contact: Thomas A. Vento - President at 4:30 p.m. EST Joseph R. Corrato - Executive Vice President (215) 755-1500 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA ANNOUNCES SECOND QUARTER RESULTS Philadelphia, Pennsylvania (May 6, 2008) – Prudential Bancorp, Inc. of Pennsylvania (the “Company”) (Nasdaq:PBIP), the “mid-tier” holding company for Prudential Savings Bank (the “Bank”), today reported a net loss of $682,000, or $0.06 per share, for the quarter ended March 31, 2008 as compared to net income of $965,000, or $0.08 per share, for the same period in 2007.For the six months ended March 31, 2008, the Company recognized a net loss of $72,000, or $0.01 per share, compared to net income of $1.9 million, or $0.16 per share, for the comparable period in 2007.The net loss reported for both the three and six months ended March 31, 2008 was due to the recognition of a $1.5 million (pre-tax) impairment charge taken with respect to the Company’s $35.0 million investment in a mutual fund. The impairment charge reflected the determination that the decline in fair value in such investment was other than temporary and reflected the continued decline in the value of the underlying mortgage-related securities held by such mutual fund during the first quarter of calendar 2008. The impairment charge was related to declines in fair value due to interest rate movements and significantly reduced investor interest in mortgage-related securities and was not related to any credit quality concerns with respect to the assets underlying the mutual fund.The impairment charge reduced earnings and earnings per share by $985,000, or $0.09 per share, for the three and six month periods ended March 31, 2008.However, while the determination that the mutual fund investment was impaired resulted in the reporting of a net loss for such periods, it had only minimal impact on stockholders’ equity since the majority of the impairment charge was previously reflected as an unrealized loss on available for sale securities. Tom Vento, President and Chief Executive Officer, stated “We are disappointed to be reporting a loss for the period.The loss was due to a decline in the value of a mutual fund investment due primarily to the on-going turbulence being experienced in the mortgage markets.The fair value of the mutual fund has continued to decline subsequent to March 31, 2008 and additional write-downs in the value may be required in subsequent periods.As of April 30, 2008, the fair value of the fund shares held by the Company has declined by approximately an additional $633,000 (pre-tax). The effect on our equity was minimal and our regulatory capital ratios remain substantially higher than the FRB and FDIC requirements to be considered well capitalized.” At March 31, 2008, the Company’s total assets were $478.2 million, an increase of $4.0 million from $474.2 million at September 30, 2007.The increase was primarily attributable to a increase in interest-bearing deposits, mortgage-backed securities available for sale and net loans receivable offset in part by net repayments in the investment and mortgage-backed security portfolios.Management chose to use the proceeds from these repayments to repay higher cost short-term advances from the Federal Home Loan Bank (FHLB). Total liabilities increased $9.6 million to $402.8 million at March 31, 2008 from $393.2 million at September 30, 2007.The increase was primarily due to a $20.4 million increase in deposits, mainly in certificates of deposit.The increase was offset by the repayment of FHLB advances which decreased by $11.0 million, from $33.7 million at September 30, 2007 to $22.7 million at March 31, 2008. 1 Stockholders’ equity decreased by $5.5 million to $75.4 million at March 31, 2008 as compared to $81.0 million at September 30, 2007 primarily as a result of the $4.9 million cost of repurchasing 390,600 shares of common stock during the six month period and the declaration of quarterly cash dividends totaling $1.1 million. Net interest income decreased $320,000 or 10.3% to $2.8 million for the three months ended March 31, 2008 as compared to $3.1 million for the same period in 2007.
